333   .I




               OFFICE OF~EA-ITORNKY                   GENERALOFrrXA6
                                         AU8TlN




Boaombble Charles E. Reagan
cmmlmxl Dlstrlot Attoraey
Xsrlla, T&x88
Dear Slrt                                   pinion Ro. O-4085
                                             0: (1) &y a oouaty rel!aburre
                                           %    a tarpyer vhloh hnr paid a
                                                road 418trlot tax on property
                                                vhloh a rurwy 8hovr Va8 not
                                                vlthal th8 dlrtrlott
                                                      (2)     I(ey       8Uoh         be made
                                                                                X’efttI~d
                                                      Out Of th@ intWO8t 8ad 8kk-
                                                      lag.hurd of raid road dirtriot?
                We  have     reoelved yOlU'l&tar l'OqUO8tingan                          Opinion
iMlpD   this    ~ptU’t8Ulat.      MCIQuote frolpJour I'O~~llt.
                 “A receat    IIUPVO~          taxpeyer
                                         di8olorad          that     a
        had been Dering t8Xl38Qa prOp@l'ty,0 pOrtian Of
        vhleh not vlthla the lilllit8
                                    or mm4 diitrict #J,
        pall8 COUQty,  -8,              for    P per104 Of 20              plbl’llq
        Dem8ad he8 been made            upon    the    county        for nlm-
        bur8ealeatto the oxteat of uly awl m                              OX0088
        ptqments.

               “18   it   legtAlly   p088iblO         for    the     CaUnty       t0   re-
        imbur8e 8UOh texpoyer? xi 801 OaO 8U& pIYtII6atS
        bemade OiltOf th0 intXtIWcltUld8iliklURf"UIIdOf
        road district #9?

                 '(All t8X Paylnent8VOW               VOlUlltWilY           mSd0)
                 nAuthoritle8, (Au&la Rat'1 Rank of Auetin
        V8.     Sheppard et 01, 71 8. W. (24) 242.)
Honorable Ch4Ples E. Reagan, page 2


          Chspter 3 Of Title 22 Of vWIlOll’8 CfVil 8t8tUtC8 Of
Texas 1s the statutory lav relating to the prooedure pertain-
ing t0 the lS8uSnCe Of road dlatrlat bon48 md the malump of
payment of suoh bonds.
          The fundamental rules of law applicable to your
first qUe8tiOn h6Ve been di8CU88ed by thi8 I)epal%nWmtin our
opiaion HO. 0-1266.   A oopy of raid opinion 18 enolored for
your l.nfoxmatlon. Also 8ee our opinion fo. o-2836, a oopy of
Vhbh  18 8180 OIlClOfKZd.
          In aaoordance vlth the authorltls8 olted ln es14 opfn-
iOIl8,your first questian is accordingly Pn8WeZ'l34in the af-
firmative. we tlOXt COMidOl' VW   8WJOIid QUC8tiCL

          The lien oq the property in the road dlrtriat areated
in favor of the bond holders oould not be said to extend beyond
the bOUUd8r~e8 of the road diatrlot. ,The tax va8 levied, an-
8e88ed and oolleotedby the t8$&g u&t, probably und+E 8 X%8-
take of faot, aertairilyvithout authority of lav. m       t8x v&8
pal4 by the property ovner to the taxlag authority undiira
alst6ke of Sact. From the faOt8 8UtE%tted thea3 i8 nothing to
8h0v thfbtthe taxpayer v88 aegllgeat    la falling to aloertaln
vhether all of hi8 property ~88 vithin the rbad di8triat bouad-
Or108.  we do not believe, in this oonnectlon, that the lav
vould rwmlre a pemoq to go to the traubl@ and experue of hay-
ing his property eurveyed to determine lf it 18 properXy tit&In
the bOWad8rl,esof the taxing unit in order to px-ealude‘therfak
of paying taxes vh.lohcould not rrubrrequently be reooveredwhen
it bCCosPe8IYI88tabli8hCd faOt thrt 8UQh t&UC8 VCFC ZWt in fWt
properly collectible In acoo&dance vlth existing lava. ,Tohold
othervlse.voul4 be contrary to every prlnclple of equity an4
justice. It follovs, therefcre, that 8lnas the taw8 aolleoted
vere on property not looated within the road dirtriot awl vere
therefore vrongfully levied, assessed, colleclt@.and pal4 under
a mistake of fact, the amount of suah taxes never beceapethe
property of the road dletrlct as agalnet the property owner.
Opinion Ho. o-1266, suprat Auet'lnRatlotil Benk of Austin v.
Sheppard, (Wm. of App.) 71 S. W. (24) 242.
          Texes that have been illegally exiiitedmay be iwaover-
ed by the ovuer even though auoh taxer haye gone Into the
    Honorable Charles E. Reagan, Page 3


     treasury and have been pald out by the disbursing offlaera.
     Austin X?ctlonalBank of Austin v. Sheppard, eUpra. Thla De-
     partment has held in opinion Ho. 0-24g6, supra, that vhere
     a person mistakenly paye taxes on another's property, thlnk-
    dng he Is paying tsxee on hle own , 8Uah per8On may recover
     8Uoh Eanomt from the county and it is the county's duty to
     nuke suah refuad. It 18, therefore, our opinion i&at,the
     per8on, referred to ln yaw reque8t,  end undp  the facts
     therein stnted, mflyproperly be pal4 the pro rata amount of
     taxes wrongfuQy aolleated and mistakenly paid, upon the
     property not situated vithln the actusl boundaries of the
     road diatrlat and that aA$d amoUnt may properly be pal4 out
     of the intersat and sinking f~n4 of said road dletrict.
              we   tPUBt   th6t   in   th38   nmnaer   we have full7 ~an8vered
    your inQul.rlelJ.




c